Fourth Court of Appeals
                                           San Antonio, Texas

                                     MEMORANDUM OPINION
                                               No. 04-13-00370-CV

                             IN RE Rowland J. MARTIN, Individually and as
                              Administrator of the Estate of Johnnie Mae King

                                        Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Sandee Bryan Marion, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: October 23, 2013

PETITION FOR WRIT OF MANDAMUS DENIED

           On October 3, 2013, relator Rowland J. Martin filed an amended petition for writ of

mandamus seeking relief with respect to several orders including an October 2005 order permitting

the withdrawal of an attorney and three orders vacating three separate 2009 tax foreclosure

judgments. The court has considered relator’s petition for writ of mandamus and is of the opinion

that relator is not entitled to the relief sought. Accordingly, the petition for writ of mandamus is

denied. See TEX. R. APP. P. 52.8(a).

                                                            PER CURIAM

1
  This proceeding arises out of Cause No. 2001-PC-1263, styled In the Matter of the Estate of Johnnie Mae King,
Deceased, pending in Probate Court No. 1, Bexar County, Texas, the Honorable Polly Jackson Spencer, presiding;
Cause No. 2003-TA1-02385, styled State of Texas, County of Bexar, et al. v. Opal Gilliam, et al., pending in the 150th
Judicial District Court, Bexar County, Texas, the Honorable Michael Mery, presiding; Cause No. 2009-TA1-01454,
styled Bexar County, et al. v. Rowland J. Martin Jr., et al., pending in the 288th Judicial District Court, Bexar County,
Texas, the Honorable Michael Mery, presiding; and Cause No. 2004-TA1-02802, styled County of Bexar, et al. v.
Opal Gilliam, et al., pending in the 224th Judicial District Court, Bexar County, Texas, the Honorable Michael Mery,
presiding.